 IntheMatter ofCAPECODTRAWLINGCORPORATIONandAMERICANCOMMUNICATIONS ASSOCIATION, AFFILIATED WITH THE C. I.O.In the Matter of BOOTHFISHERIES CORPORATIONandAMERICANCOMMUNICATIONS ASSOCIATION, AFFILIATED WITH TIIE C. I.O.In the MatterOfMASSACHUSETTS TRAWLINGCo.andAMERICANCOMMUNICATIONS ASSOCIATION, AFFILIATED WITH THE C. I.O.Cases Nos.C-1421, C-1422, and C-1423,respectively.DecidedApril25, 1940Fishing Industry-Interference, Restraint, and Coercion-Employee Status:fishermen claim to be joint entrepreneurs found to be employees; personhired but whose services were terminated -before commencing work, as-Dtiscranrination:discharges : discriminatory removal of union members fromtheir jobs, upon demands of rival union ; employers not relieved of obligationsunder Act merely by showing economic pressure from one of rival unions andconsequent probable loss; employees' right to strike as protected by Act, notinterfered with by application of Act to circumstances of this case; (Leiserson,dissenting) employers, acting under economic pressure of rival union, did notviolate Act as matter of fact, in absence of showing of collusion between em-ployers and rivalunion-Reinstatement Ordered-Back Pay:awarded to dis-charged employees; to include reasonable value of maintenance on shipboard-Remedial Order:(Leiserson, dissenting) even if employers violated Act as matterof law, in the exercise of its discretionary power the Board should not orderreinstatement with back pay.Mr. Bernard J. Donoghue,for the Board.Mr. Edward H. Cooley,of Boston, Mass., for the respondents.Levinson, Becker, Peebles dl Swiren,of Chicago, Ill., for respond-ent Booth.Mr. Richard J. Golden,of Boston, Mass., for the A. C. A.Mr. Edwin L. Swope,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn October 24, 1938, and on March 9, 1939, American Communica-tionsAssociation, herein called the A. C. A., affiliated with the23 N L. R B, No. 18.208 CAPE COD TRAWLING CORPORATION209Congress of Industrial Organizations, filed charges and amendedcharges, respectively, with the Regional Director for the First Region(Boston, Massachusetts), alleging that Cape Cod Trawling. Corpora-tion, herein called respondent Cape Cod, had engaged in unfair laborpractices within the meaning of the National Labor Relations Act, 49Stat. 449, herein called the Act.On December 21, 1938, and on March 9,1939, the A. C. A. filed charges and amended charges, respectively,with the Regional Director alleging that Booth Fisheries Corpora-tion, herein called respondent Booth, had engaged in unfair laborpracticeswithin the meaning of the Act. On February 16, 1939,and on March 9, 1939, the A. C. A. filed charges and amended chargeswith the Regional Director alleging that Massachusetts TrawlingCompany, herein called respondent Massachusetts, had engaged inunfair labor practices within the meaning of the Act.On Febru-ary 28, 1939, the Board, acting pursuant to Article III, Section 10 (c)(2), and Article II, Section 37 (b), of National Labor RelationsBoard Rules and Regulations-Series 1, as amended, herein calledthe Rules and Regulations, issued an order and on March 11, 1939, anamendment to the order, consolidating the three cases for all pur-poses.Upon the charges and amended charges, the Board, by itsRegional Director, issued separate complaints dated March 14, 1939,against each of the respondents alleging that they had each engagedin and were engaging in unfair labor practices affecting commercewithin the meaning of Section 8 (1) and (3) and Section 2 (6) and(7) of the Act.In respect to the unfair labor practices, the complaints alleged,in substance, that respondent Cape Cod, respondent Booth, andrespondent Massachusetts, herein collectively called the respondents,had discriminated and were discriminating with regard to the hireand tenure of employment of J. Irving McIntyre,' Eliot V. Matthews,and Jacob L. Fishbein; respectively, because of their membership inthe A. C. A. and their refusal to resign therefrom and join theCommercial Telegraphers Union, Marine Division, herein called theC. T. U., affiliated with the American Federation of Labor, and thateach of the respondents had thereby interfered with, restrained, andIOn November 2. 1938, the Board ordered thatthis case be consolidatedwithMatter ofTrawler MarisStella, Inc.,andAmerican Communications Association(C. I. 0 ) (CaseNo.I-C-901)and withMatterof FederatedFish4ng Boats ofNew England and New York,Inc. andAmerican Radio Telegraphists Associationof the C. 1 0. (Case No I-R-240),for all purposesOn February 28, 1939, theBoard orderedthat the two latter cases besevered fromthe formercase and thatthe formercase be continuedas a separateproceeding.20n March 22, 1939, the A. C. A. filed amended charges against respondent Cape Codallegingin the alternativea discriminationeither inrefusingto hire McIntyre or indischarginghimOn thesame day the RegionalDirectorissuedand servedupon re-i3pondent,Cape Cod, anamendmentto the complaint to the same effect.Respondent,Cape Cod, waived 5 days' notice and the hearing began on March 23 with its consent 210DECISIONSOF NATIONALLABOR RELATIONS BOARDcoerced its employees in the exercise of the rights guaranteed bySection 7 of the Act.Each respondent was duly served with a copyof the complaint against it together with a notice of hearing and acopy of the charges and amended charges which had been filed againstit.Copies of all the complaints together with notices of hearingand copies of the charges and amended charges were duly served onthe A. C. A. and upon the Federated Fishing Boats of New Englandand New York, Inc.3Thereafter, on March 21, 1939, each of the respondents filed ananswer to the complaint against it denying that it had engaged inthe alleged unfair labor practices.Respondent Booth admitted thatitwas engaged in interstate commerce as alleged in the complaintagainst it, but respondent Cape Cod and respondent Massachusettsdenied that they caused their products to be distributed in interstateand foreign commerce as alleged in the complaints against them.Pursuant to notice, a consolidated hearing was held in Boston, Mas-sachusetts, on March 23 and 24, 1939, before C. W. Whittemore, theTrialExaminer duly designated by the Board.The Board, theA. C. A., and the respondents were represented by counsel or otherrepresentatives and participated in the hearing.Full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.At the con-clusion of the hearing counsel for the Board moved to amend thecomplaint to conform with the proof.This motion was granted bythe Trial Examiner.During the course of the hearing the TrialExaminer made several other rulings on motions and on objectionsto the admission of evidence.The Board has reviewed all the rulingsof the Trial Examiner and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed.Thereafter, on November 21, 1939, the Trial Examiner issued hisIntermediate Report, copies of which were duly served upon all theparties.The Trial Examiner found that the respondents had en-gaged in unfair labor practices affecting commerce within the mean-ing of Section 8 (1) and (3) and Section 2 (6) and (7) of the Act,and recommended that the respondents cease and desist therefromand take certain specified affirmative action.Exceptions to theIntermediate Report were filed by the respondents on December 8,1939.On January 23, 1940, pursuant to notice, a hearing for thepurposes of oral argument on the exceptions and record was heldbefore the Board in Washington, D. C.Counsel for the respondentsat the original hearing appeared and participated in the argument;3This is an association of employers at the Boston Fish Pier engaged in the businessof catching and selling fishAlthough served with notice of the hearing,as hereinabovestated,the organization did not appear at the hearing and is not a participant in theproceedings CAPE COD TRAWLING CORPORATION211however, he confined his argument to the cases concerning respondentCape Cod and respondent Massachusetts.'The Board has considered the exceptions to the IntermediateReport and in so far as they are inconsistent with the findings, con-clusions, and order set forth below finds them to be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSRespondent Cape Cod and respondent Massachusetts, both Massa-chusetts corporations, have their principal offices and places of busi-ness in Boston, Massachusetts.Respondent Booth, a Delaware corpo-ration licensed to do business in the Commonwealth of Massachusetts,has its principal office in Chicago, Illinois, but also maintains anoffice in Boston.The respondents are engaged in the business ofcatching, transporting, and selling fish.These fish are caught bythe respondents in the Atlantic Ocean outside the 3-mile limit to adistance not exceeding 700 miles and transported to the Boston FishPier.From mid-October 1938 until the end of that year, respondentCape Cod, with its trawler, the "Lark," landed about 500,000 poundsof fish which sold for approximately $15,000.During the year1938,6 respondentMassachusetts with its three trawlers, the "Tri-mount," "Shawmut," and "Boston," landed about 8,594,000 poundsof fish which sold for approximately $163,462.During the fiscalyear ending April 30, 1938, respondent Booth with its three trawlers,the "Maine," "Illinois," and "Delaware," landed about 13,394,335pounds of fish which sold for approximately $331,331.All the fishlanded by the respondents were sold at the Boston Fish Pier throughthe New England Fish Exchange which also sells the fish landed bya number of other fishing companies.About 80 per cent of such fishsold are shipped from Massachusetts to other States.Counsel for therespondents stated in effect at the hearing that this meant that about80 per cent of the fish sold for the respondents by the said Exchangewere shipped from Massachusetts to other States.The respondents contend in their exceptions in effect that the fisher-men are joint entrepreneurs with the respondents and as such haveparticipatory rights as employers in the selection of radio operators.,4Prior to thehearing for oral argument respondent Booth filed supplemental excep-tions and a beef and advised theBoard thatitdesiredtowaiveoral argumentTheBoard has considered the supplemental exceptions and the brief filed by respondent Booth.5The"Lark"(lidnot begin fishing operationsuntil themiddleof October 1938GThe record does not disclose whether thisis thecalendar year or respondent Massa-chusetts'fiscal year'The respondents state in their exceptionsthatsince"the fishermen receive no wages,for they iiorkon shares, and participate in themoneyreceived from the sale of the fish:that theyas share-holders in the venture assume the right to determine the conditions 212DECISIONSOF NATIONALLABOR RELATIONS BOARDThe respondents rest this contention on the fact that the fishermenwork on shares.The record shows that the fishermen are paid inproportion to the selling price of the catch after various expenses,including the radio operator's salary, are deducted," but they investno money in the enterprise, and are guaranteed a minimum sum inthe event of an unprofitable trip.The radio operators are not hiredand discharged by the crew members but by the respondents, andthey are only subject to the orders and direction of the owner, exceptat sea when they receive their orders from the captains or the mates,acting in the captains' stead.Moreover, the fishermen are hiredand discharged by the respondents, they hire and discharge no one,issue orders to no one, and receive their orders from the captains ormates.The fishermen are not employers or joint entrepreneurs, butare employees of the respondents.We find that the fishermen here involved are employees, not em-ployers, within the meaning of the Act and that the "lay" settlementisprimarily a method used in determining the amount of wages towhich' fishermen are entitled."However, even if contrary to ourfinding, the fishermen were not employees of the respondents' butcoemployers of the radio operators with the respondents, that factwould not relieve the respondents from their obligations under theAct, nor in any manner affect our findings with respect to the unfairlabor practices, except to make the fishermen equally liable with therespondents for the commission of the unfair labor practices, here-inafter discussed.We find that each of the respondents is engaged in trade, traffic,transportation, and commerce among the several States, and that theradio operators employed by each are directly engaged in such trade,traffic, transportation, and commerce.II.THE ORGANIZATIONS INVOLVEDAmerican Communications Association, Marine Division, is a labororganization affiliated with the Congress of Industrial Organizations,admitting to its membership radio operators employed on trawlersat the Boston Fish Pier, and at other piers.Commercial Telegraphers Union, Marine Division, is a labor or-ganization affiliated with the American Federation of Labor, admit-ting to its membership radio operators employed on trawlers at theBoston Fish Pier, and other piers.under which they will work and under what conditions the boat must sad" ; and statethat "when certain parties to a venture refuse to accept conditions and thereby preventthe operation,those preventing such operation should be held responsible in the eventthere is an infraction of laws or rules."8This is known as the"lay" settlementO'I-Iara admitted at the hearing that the method used by the respondents to pay thefishermen was merely"a convenient method of determining their wage." CAPE COD TRAWLING CORPORATION213Atlantic Fishermen's Union, Local No. 21455, is a labor organiza-tion affiliated with the American Federation of Labor, admitting toitsmembership fishermen, mates, engineers, cooks, and lumpers em-ployed on trawlers on the Atlantic Coast.III.THE DISCHARGES OF J IRVING McINTYRE AND JACOB FISHBEINThe complaint, as amended, against respondent Cape Cod, allegedthat on or about October 22, 1938, it refused to hire or, if it hired,discharged and thereafter refused to reinstate, J. Irving McIntyrebecause of his membership in the A. C. A. and his refusal to jointhe C. T. U.; the complaint against respondent Massachusetts allegedthat on or about February 16, 1939, it discharged and thereafter re-fused to reinstate Jacob Fishbein for the same reason.The com-plaints also alleged that the respondents by said acts interfered with,restrained, and coerced their employees in the exercise of rightsguaranteed in Section 7 of the Act.McIntyre, a radio operator with 12 years' experience, has been, amember of the A. C. A. since about 1933.11 In April 1938, afterrespondent Cape Cod had assigned Captain Ernest Parsons to bein command of a trawler then under construction and scheduled to becompleted within a month, McIntyre learned that Parsons neededa radio operator and applied to him for the position.After theyhad discussed McIntyre's qualifications, Parsons hired McIntyre andinstructed him to keep in touch with Parsons so that he could informMcIntyre when to report for duty.Thereafter, the trawler's con-struction was delayed and it was not completed until October 1938.11During this period McIntyre continued to communicate with Par-sons and finally on October 10, 1938, Parsons instructed him to reportfor duty on October 14.McIntyre immediately resigned the positionhe then had with another company and, on October 14, reported toParsons for duty. placed some of his personal property aboard thetrawler, which had been named the "Lark"; and was shown the radioroom and its equipment by Parsons.The "Lark" failed to sail thatclay, however, because of mechanical trouble and foggy weather soMcIntyre returned ashore to await further instructions.On Octo-ber 21 McIntyre received a telegram from P. J. O'Hara, presidentof respondent Cape Cod, instructing him to communicate withO'Hara.McIntyre then telephoned O'Hara who asked him if he wasa "C. I. O. man," and when McIntyre replied affirmatively, O'Harainstructed him to communicate with Parsons.McIntyre then tele-1OPrior to July 1038, the A. C A. wasknown as the American Radio Telegraphers'Association.n Alclntyre testified without contradiction that the construction company, which wasbuilding thetrawler, "went bankrupt" while the trawler was under construction and thatitwas necessaryfor another company to complete the job.283034-41-vol 23-15 214DECISIONSOF NATIONAL LABOR RELATIONS BOARDphoned Parsons who also inquired if lie belonged to the "C. I. 0.,"and when McIntyre replied that he did, Parsons stated that the crewhad refused to sail with a "C. I. O. man" and told McIntyre to bepresent at a meeting to be held the next morning in O'Hara's officeto consider the matter.McIntyre attended the conference' as in-structed.Among those present at this meeting, besides McIntyre,O'Hara, and Parsons, were Patrick McHugh, secretary-treasurer ofthe Fishermen's Union, and Andrew Anderson, representative of theC. T. U.During this conference McHugh told O'Hara and Parsonsthat the "Lark" would not be permitted to sail with a C. I. O. radiooperator on board, and Anderson informed O'Hara and Parsonsthat a C. T. U. radio operator was available and ready to sail 13Parsons protested that he had hired McIntyre and did not desiretodischarge him and O'Hara stated that he thought McIntyre"should have" the job, but McHugh refused to reconsider and finallyParsons told McIntyre that he was sorry, but that he would have touse the "A. F. L. operator".13On October 23 the "Lark" sailed witha C. T. U. radio operator aboard. Subsequently, McIntyre soughtreinstatement through a representative of the A. C. A. and althoughrespondent Cape Cod expressed willingness to reinstate him, itclaimed that it was unable to do so because the Fishermen's Unionwould tie up the "Lark" if such action was taken.Fishbein, a member of the A. C. A. since 1937,14 was employed byrespondent Massachusetts as radio operator on its trawler "Boston,"from July 29, 1938, to February 16, 1939. It is admitted that he wasa competent operator and that his services were satisfactory to respon-dentMassachusetts.Prior to February 1939 Fishbein was advisedseveral times by Anderson, the C. T. U. representative, and by Augus-tus Landry and John Powers, who served as mate on the "Boston"at different times, to join the C. T. U., but he refused to do so.On February 2, 1939, when Fishbein reported for duty he was toldby Mate Powers that the crew refused to sail with hint. Fishbeinthen went to the office of Harrison I. Cole, treasurer and general12During this conference the question was raised as to whether or not DIcIntyre wouldhe permitted to sail with the "Laik" if he joined the C T U.Anderson,the C. T U.representative,informedMcIntyrethat he could not belong to both the A C A and theC T TJ.and that even if he joined the latter he could not sail on this trip since the1'T TJ had otherradio operators entitled to a preference and "i(Anderson)could notlet you(Mclntvie)go out tomorrow,as I (Andcison)would lose face"There the matterended11At the hearing O'Hara testified that McIntyre had not served on the "Lark"nor hadlie contiactod with McIntyre to serve on it, thereby implying that McIntyre'Dever enteredi espondcnt Cape Cod's employThe recoi d shows, however,that McIntyre was hired byParsons.who had full authority to hire and discharge members of his crew.RespondentCape Cod state, in its answer that McTntyrc',sserviceswere"terminated"and re-spondents'counsel admitted at the hearing for oral argument that McIntyre had beenhired by ParsonsWe find that McIntyre was an employee of respondent Cape Cod withinthe meaning of the Act when his services were terminated.11See footnote 10 CAPE COD TRAWL1NG CORPORATION215manager of respondent Massachusetts, where he was accused by Ander-son of sending "anti-fishermen broadcasts on the air," which Fishbeindenied.15During the conference Cole assured Fishbein that his serv-iceshad been satisfactory and that he had no intention of dis-charging him and that the "Boston" would remain tied up until "thematter was straightened out." Thereafter, the trawler was .tied up untilFebruary 16, when it appeared that a compromise had been reachedby the Fishermen's Union and respondent Massachusetts whereby thecrew agreed to sail with Fishbein.However, when Fishbein reportedfor duty on the morning of February 16 the crew still refused tosail with him.Finally the Captain told Fishbein that he would haveto sail without him and later that clay the trawler sailed without aradio operator.Fishbein telephoned Cole and asked if he was tobe paid while the trawler was out, to which Cole replied that he wasnot and that he could take any action he saw fit to take. Fishbeinthen filed charges with the Regional Director.On March 2, when the"Boston" had returned to port, Fishbein reported to Cole who toldhire that he was discharged because the crew refused to sail with him.Fishbein offered to resign in favor of another A. C. A. radio operator,but Cole replied that only a C. T. U. operator could "save the situa-tion."Fishbein was replaced on the next trip and thereafter by aC. T. 17. operator.It is plain and we find that McIntyre was discharged by respond-ent Cape Cod on October 22, 1938, and that Fislibein was dischargedby respondent Massachusetts on February 16, 1939, because of theirmembership in the A. C. A. and refusal to join the C. T. U.Respond-ent Cape Cod and respondent Massachusetts urge that they were.compelled -to discharge tMeIntyre and Fishbein at the insistence ofthe Fishermen's Union's crew on the "Lark" and-the`"'Boston,'respec-tively, and that the only alternative was to discontinue fishing opera-tions.The existence of the Fishermen's Union's pressure uponrespondent Cape Cod and respondent Massachusetts to effect thedischarge of the A. C. A. radio operators under threat of a stoppageof operations is established beyond question.However, the record isequally clear that McIntyre and Fishbein were discharged by respond-ent Cape Cod and respondent Massachusetts respectively solely be-cause of their membership in the A. C. A. and refusal to join theC. T. U. when respondent Cape Cod and respondent Massachusettscapitulated to that pressure."'We have heretofore held and we now''The significanceof th— chaiceis not further explained in the record"The complaint as amended alleged that respondent Cape Cod either refused to hireofdischargedMclntyiebecause of his union affiliations and activitiesWe have berein-above foundthatMclntyiehad been hiredby CaptainParsons and was an employee ofrespondentCape Codwithin the meaningof the Act.However,even if, contrary to ourfinding,McIntyrehad never enteied respondentCape Cod'semployment,we find thatrespondent Cape Cod dlscnn inated against him as an applicant for employment and that 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDhold that the Act, which is paramount,prohibits such discriminationfor union-activitywithout exception predicated upon the circum-stances or considerations which here induced the discrimination.17The dissenting opinion urges that,"in the absence of any showingof collusion between the respondents and the fishermen,and withaffirmative proof showing losses because of refusal to discharge theemployees,"the Board should not make a finding of unfair laborpractices.To make an exception to the clear mandate of the Actunder such circumstances,however, would virtually nullify the Actin any situation where rival labor organizations were involved. It.would mean that an employer would be relieved of all obligationunder the Act merely upon a showing of pressure and consequentprobable loss, from one of the rival organizations.The result wouldbe that the rights supposedly guaranteed under the Act, whether of amajority or a minority group, would be at the mercy of the employerand of rival groups in any case where the rival group chose to exertpressure and the employer chose to take advantage of it.For these reasons we are in accord with the language of the Cir-cuit Court of Appeals for the Ninth Circuit in theStar Publishingcase, which involved a very similar set of facts :The respondent further contends that it was necessary tomake the transfer,and thus engage in the unfair labor prac-ticebecause its business would otherwise be disrupted, andtherefore,under all the facts,the transfer was excusable.Wethink, however,the act is controlling.The actprohibits un-fair labor practices in all cases. It permits no immunity be-cause the employer may think that the exigencies of themoment require infraction of the statute. In fact, nothingin the statute permits or justifies its violation by the employer.isWe find that respondentCape Cod,by discharging and refusingto reinstate J. Irving McIntyre,discriminated in regard to his hireand tenure of employment,thereby discouraging membership in theA. C. A. and encouraging membership in the C. T. U.,and inter-suclidiscrimination under the circumstances heieuiabove discussed falls within theprohibitions of Section 8 (1) and(3)of the ActHatter of TVaumbec MIN,IncandUnited Textile Ttiorkers ofAmerica, 15 N L R B. 37'Matter of Star Pablishinq CompanyandSeattle_l'ea,spapeiMoldLocal No 82, 4N. L R. B 498 enf'd in N LIt1fv StarPublisNuiqCompany. 97 F(2d) 465 (C. C. A9) ;Hatter of Trau leiMa) isStello, lncandI merit an Con,sauu cations Association(C 10 ). 12 N. L R B 41519 It is sugvested in the disoentnig opinion that a finding of unfair labor practices inthis case impairs the right of emnlotiees "to agree among thmuselics to refuse to workwith an employee who aas not a uicinber of thee: organization "We do not believe thatthe holding would have such an efleetThe Act exprossly provides in section 13 that,"Nothing in this Act shall be construed so as to inteifore with or inipede or diminish inany way the right to strike 'Under this piovision the application of the Act to thecircumstances of this case could not be to ken as grounds foi interfering with the rightti the respondents' employees to stake in any situation aheie that light already exists CAPE COD TRAWLING CORPORATION , ,217fering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act.We find that respondent Massachusetts, by discharging and re-fusing to reinstate Jacob Fishbein,discriminated in regard to hishire and tenure of employment,thereby discouraging membership inthe A. C. A. and encouraging membership in the C. T. U. and inter-fering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act.Since his discharge on October 22, 1938, McIntyre has receivedbut 12 days' temporary employment for which he received $60.He'desires to be reinstated. -Fishbein has been unable to secure employ-ment since his discharge on February 16, 1939, anddesiresreinstatement.1V. THE DISCHAICE OF ELIOT V. AIATrHLWSMatthews, a iuember of the A. C. A since January 1936,19 was em-ployed as radio operator on respondent Booth's trawler "Illinois"from March 16, 1937, to December 21, 1938. It is admitted that hewas an efficient operator. In October or November 1938. representa-tives of the C. T. U. solicited Matthews to join the C. T. U., but Mat-thews refused to do so and finally one of the represeniativas-warnedMatthews that he would not be permitted to work on the trawlerunless he joined the C. T. U.On December 17, 1938, when Matthewsreported for work the crew refused to sail with him because of hisA. C. A. membership and Matthews reported this fact to Ralph Os-borne, respondent Booth's resident manager.Matthews told Osbornethat he believed he had a right to retain his job regardless of hisunion affiliation,whereupon Osborne assured Matthews that he had'no intention of discharging him and that respondent Booth was "go-nig to keep out of" the controversy.Osborne asked Matthews, how-ever, if under the circumstances he "wouldn't ... be a little nervousabout sailing with the crew" and Matthews replied that he wouldnot.On December 18 and 19Matthews reportedfor duty aboardthe "Illinois,"but the trawler failed to sail.On December 19 Han-sen, one of the fishermen, accosted Matthews and asked him why hewas "keeping the bread out of the mouths of 16 families"by refusingto resign, to which Matthews replied that he thought that he had"every right to stay" on the job.Hansen then threatened Matthewswith the possibilities of what might happen to him on a dark nightat sea, if he insisted upon lemamingaboard.In the meantime, Os-borne had reported the situation to respondent Booth's inain officein Chicago and had received orders from that office "to abide by thelaw but to get leer [the `Illinois']out."Thereafter,Osborne "was1B See footnote 10,supra. '218DECISIONSOF NATIONAL LABOR RELATIONS BOARDvery nervous" and conferred with the Captain and with Andersonseveral times in an effort to comply with these instructions.Finally,on.Deaember 20 Osborne offered Matthews a week's pay if he wouldresign his position; but Matthews declined the offer.Osborne theirtoldMatthews 'that one of the representatives of the Fishermen'sUnion had asked for permission to "throw" Matthews "off the boat,"but that respondent Booth refused to be "a party to anything likethat."About half an hour later Matthews went aboard the "Illinois"where he was met by Hansen who demanded to know why Matthewsinsisted upon keeping the "families of 16 men starving'' to whichMatthews replied that he was ready to sail at any time and askedHansen if there was any reason why the crew would not sail withhim other than the fact that he did not belong to the American Fed-eration of Labor to which Hansen replied, "Yes, this," and thenstruckMatthew's in the face.Matthews, a much smaller man thanHansen, fled to the engine room, followed by Hansen, and picked npa file with which to defend himself.Hansen picked up a wrench.Matthews then appealed to Chief Engineer Slade who ordered Han-sen to leave the engine room.Hansen thereupon left the engineroom and the incident ended. Slade, a member of the Fishermen'sUnion, immediately reported the incident to Osborne, who then com-municated with Carl Gill, a United States Department of Labor Con-ciliator stationed at the Fish Pier, "discussed the whole situation withhim," and told him that he proposed to discharge both Hansen andMatthews.Osborne believed that Gill "thought that was a goodcourse of action."Gill did not testify. 'Osborne also communicatedwith McHugh and told him that he intended to discharge Hansenand Matthews'for fighting and McHugh-stated that'he had no objec-tion' -und-. assured, Osborne, that if he:cliseharged Hansen "it wouldn't.make any difference."The following day Osborne summoned Han-sen and, Matthews to his office.Matthews opened the conference bystating that he had no intention of pressing charges against Hansenbecause he thought that Hansen was drunk when the incident oc-curred.Osborne then asked Hansen to give his version of the inci-dent and Hansen claimed that he struck Matthews because Matthewscalled him "out of name." 20Matthews denied this.Osborne thentoldMatthews and Hansen that since it was against respondentBooth's policy to have fighting on the boats they were both dis-charged.Matthews protested that. he had been attacked by Hansenand that the only blow struck had been delivered by Hansen; how-ever, Osborne refused to reconsider his decision.Osborne then of-fered to pay Matthews $25 for the time the "Illinois" had been tiedup, but the offer was rejected by Matthews.A C. T. U. operatorthen replaced Matthews on the "Illinois" and it sailed.2D The record doesnot Show whatHansen meant by the expression"out of name" CAPE COD TRAWLING CORPORATION219Respondent Booth contends that Matthews was discharged forfighting.The evidence, however, fails to support this contention.At the time of the discharge Osborne was under considerable pres-sure.Matthews' membership in the A. C. A.. and his refusal to jointhe C. T. U. had'resulted in the "Illinois" being tied up and therewas every indication that unless Matthews resigned from the A. C. A.and joined the C. T. U., or resigned his position, or was discharged,the trawler would remain at the pier indefinitely.21Matthews hadrefused to resign from the A. C. A. and had also refused to resignhis position, so it was apparent to the respondents that Matthews'discharge was the only method by which the boat would be enabled tosail.Respondent Booth's Chicago office had ordered Osborne "toget" the "Illinois" "out," although it had cautioned him "to abide bythe law."Moreover, other facts lead us to conclude that when Sladereported the incident to Osborne he decided to use it as an excuse forMatthews"dismissal.Hansen was solely responsible for the fight,inasmuch as Hansen picked the quarrel, and struck the only blowdelivered, whereas Matthews simply sought to protect himself.Os-borne knew these facts when he effected the discharge. It seemsunreasonable and hence incredible to us that Osborne would havedischarged Matthews for defending himself under the circumstancesdisclosed.22Further, although Osborne discharged Hansen, he' im-mediately contacted McHugh after the incident was reported to him,and received McHugil's assurance that Hansen's discharge "didn'tmake any difference." 2;;We find that the altercation between Matthews and Hanson wasthe occasion and not the cause of Matthews' discharge.We furtherfind- that- respondent Booth discharged Matthews because of hismembership in the A. C. A. and his refusal to join the C. T. U.24We find that respondent Booth, by discharging and refusing to re-instate Eliot V. Matthews, discriminated in regard to his hire andnEach day the trawlerremained at the pier respondent Booth lost approximately $30022 Osborne stated that he (lid not permit fighting on the boats,but made no claim thatthe existence of such a rule had been made known to the employeesOsborne furtherstated that no similar incidents had occurred on the boatsWe find that no rule, whichthe respondent had publicizedto the employees,existed against fighting on the boatsparticularlywhere an employee'sparticipation in such an altercation was solely a matterof self defenseEven assuming the existence of a rule against fighting which was knownto the employees,itwould not alter our conclusion,hereinabove stated, concerning itsalleged application under the circumstances here discussed22 After their discharges,Hansen secured employment as a fisherman on anothertrawler,but Matthewshas been unable to secure other employment and desires reinstate-ment.24While respondent Booth does not urge that the discharge was effected because of therefusal of the Fishermen'sUnion's crew to sail with an A C.A. radio operator, we havefound that consideration entered into the discrimination committedHowever, for reasonsheretofore stated the existence of such considerations does not take the discriminationwithout the prohibitions of Section 8 (1) and(3) of the Act. 220DECISIONSOF NATIONALLABOR RELATIONS BOARDtenure ofemployment, thereby discouraging membership in theA. C. A. and encouraging membership in the C. T. U. and interferingwith, restraining, and coercing its employees in the exercise of therights guaranteed in Section 7 of the Act.V. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondents set forth in SectionIII and IV above, occurring in connection with the operations of,the respondents described in Section I above, have a close, intimate,and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.VI.THE REMEDYWe have found that the respondents have engaged in certain unfair'labor practices.In order to effectuate the policies of the Act, weshall .order them to cease and desist therefrom and to take certainspecified affirmative action to remedy the effect of such unfair laborpractices.Since we have found that J. Irving McIntyre, JacobFishbein, and Eliot V. Matthews were discriminatorily discharged,we shall order the respondents to offer them reinstatement withoutprejudice to their seniority and other rights and privileges.We shall171further order the respondents to make them whole for any loss ofpay they have suffered by reason of their discharges by payment tothem of a sum equal to the amount which they normally would haveearned as wages from the date of their discharges to the date of theoffers of reinstatement, less their net earnings 25 during said period .2126By"net earnings"ismeant earnings less expenses,such as` for tiansportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterofCrossett Lumber CompanyandUnited Brotherhood of Catpentcrs and Joiners ofAmerica, Lumber and Saioinill Workers Unton,Local 2590,8N. L. R. B.440Moniesreceived for work performed upon Federal,State,county,municipal,or other work-reliefprojects are not considered as earnings but, as provided below in the Order, shall bededucted from the sum due the employee,and the amount thereof shall be paid over to theappropriate fiscal agency of the Federal, State, county,municipal,or other goveinmentor governments which supplied the funds for said work-relief projects20Respondent Cape Code contends that it should not be held responsible for the paymentof back pay to McIntyre after the date upon which Captain Parsons left its employ on thetheory that The incoming Captain might have replaced McIntyre by a radio opeiator "whofollowed him through the Industry as lie changed from boat to boat."Although thereis some indication in the record that some captains preferred to hire their own radiooperators,there Is no showing that this was always true and we see no reason for depriv-ingMclntyie of any back pay because of a mere possibility that lie might not havebeen retainedby the Captainwho replaced Parsons.Furthermore,the fact that the radiooperator who was hired by Parsons to replace McIntyre was retained by the new Captainand was still in respondent Cape Cod's employ at the time of the hearing tends to negaterespondent Cape Cod's contention that the new Captain "might have had"a radio operator"who followed him through the industry," CAPE CODTRAWLINGCORPORATION221The record shows that the radio operators, in addition to monetarywages, receive from the respondents their maintenance on shipboard.Accordingly, in determining the amount of back pay to be awardedMcIntyre, Fishbeiii, and Matthews, we shall order that the reasonablevalue of their maintenance on shipboard be added to the amount oftheirmonetary compensation from the respondents.27The dissenting opinion takes the position that, even if the respond-ents have engaged in unfair labor practices by the discharge ofMcIntyre. Fishbein, and Matthews, the Board in the exercise of itsdiscretion should not order reinstatement or back pay for theseemployees.In our opinion such a disposition of the matter wouldnot only be unfair to the employees but would not assist in the solu-tion of the respondents' basic problem.Conceding that the pressure from the Fishermen's Union placedthe respondents in an unenviable position, the issue that we mustface is whether the respondents, who have violated the law, or thethree employees in question, who are blameless, should bear the bur-den of the respondents' actions.We can see no valid reason forshifting the loss caused by the respondents' unfair labor practices,even though the unfair labor practices in turn arose out of mattersbeyond the respondents' control, from the respondents themselvesto the victims of their unlawful acts, who are certainly less able tobear the burden.28On the other hand, the abandonment of reinstatement with backpay by no means avoids the dilemma which the dissenting opinionseeks to escape.The Act provides that, if the Board finds that anyperson has engaged in any unfair labor practice, the Board"shallissue . ..an order requiring such person to cease and desist fromsuch unfair labor practice."Thus the issuance of a cease and desistMatter ofTrawlerMails Stella,Inc.andAmerican Cotnmuntcations Association(C 1. 0 ),12 N. L R B. 415;Matter of WatermanSteamship CorpoiationandNationalMaritimeUnion of i4inertca,Engine Division,Mobile Branch,Mobile,Alabama,7N. L.R.B 237, enf'das mod.Waterman SteamshipCoip v N L R B103 F (2d) 157(C.C A 5 ) enf'd in its entirety N. LR B v WatermanSteamshipCompany,309U. S 206 (U. S Sup Ct.).'Analogies from other fields of law support the proposition thatan individual, facedwith a probableloss arising out of circumstancesbeyond hiscontrol,isnevertheless notrelieved of liability for damage to third parties caused by his effortsto avoid the lossSeeVincent v Lake ErieTiansportation Company,109 Minn 456, 124 N. W. 221 (1910)(defendant liable for injury to clock where defendant's boat, tied to the dock to avoid astorm,pounded against the dock anddamaged it) ;Regina v Dudley, 14 QB. D. 273(1884), 15 Cox C C 624 (accordUnitedStatesvHolmes,Federal Case No. 15383, 1 WallJr. 1 CC, 1842) (members ofa shipwrecked crew, though threatened with imminentstarva-tion, held not privilegedto kill oneof their number irrespective of whetherthe personkilled would, together with his murderers, have died of starvation had he not beensacrificedto their needs)See also Restatement of The Law of Torts (Amer LawInst)Vol. IV, p.477. Insome cases there is aprivilegeof acting but only at the risk of paying for thehaim caused by the actionThus a person is privilegedto enter theland of anotherto escapeserious harm to himselfbut is subject to liabilityfor harm caused by hisentry. 222DECISIONSOF NATIONALLABOR RELATIONS BOARDorder is mandatory. In the present case the Board's order requiresthe respondents to cease and desist from "discouraging membershipin American Communications Association and encouraging member-ship in the Commercial Telegraphers Union . . . by discharging ,orrefusing to reinstate any of its employees, or in any other mannerdiscriminating in regard to their hire and tenure of employment .. .because of membership or activity in American Communications As-sociation or any other labor organization of their employees."Underthis order the respondents are clearly bound not to persist in thepolicy of refusing employment to members of the A. C. A. or givingemployment only to members of the C. T. U. by reason of member-ship in those organizations.Upon approval by a Circuit Court ofAppeals the respondents would be in contempt of court if theypursued such a policy.Consequently, exercise of the Board's dis-cretion to deny reinstatement and back pay would only cast theburden upon the three employees who have been deprived of theirjobs as a result of the unfair labor practices without solving thebasic dilemma facing the respondents.It should be pointed out, also, that the position taken by the dis-senting opinion gives rise to grave administrative problems.Thenecessity under which a respondent purports to act in cases such asthe present, one is always relative in the degree of compulsion in-volved.If we are to permit considerations of the sort here advancedto constitute a defense to our usual order of reinstatement with backpay, it might well become impossible for the Board to sift out thecases where such a defense would be justified from those where it ismerely a pretext to escape liability under the Act.29Upon the basis of the above findings of fact and upon the entirerecord in the cases, the Board makes the following :CONCLUSrONS OFLAIN'1.American Conununications Association, Marine Division; Coni-niercialTelegraphers Union, Marine Division; and Atlantic Fisher-men's Union, No. 21455, are labor organizations, within the meaningof Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of em-ployment of J. Irving McIntyre, Jacob Fishbein, and Eliot V.Matthews, thereby discouraging membership in the American Com-munications Association, and encouraging membership in the Commercial Telegraphers Union, respondents Cape Cod, Massachusetts,^ The dissenting opinion also argues that application of the remedy of reinstatementwith back pay in this case would "make ineffective to that extent the provision in theAct regarding the right to strike"The remedy ordered by the Board does not interferewith the right to strike-in fact does not change the existing situation in that respect.See footnote 18,sepia CAPE COD TRAWLING CORPORATION223and Booth, respectively, have engaged in and are engaging in un-fair labor practices within the meaning of Section 8 (3) of the Act.3.By interfering with, restraining, and coercing their employeesin the exercise of the rights guaranteed in Section 7 of the Act,the respondents have engaged in and are .engaging in unfair laborpractices within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDEROn the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor `Relations Act,the National Labor Relations Board hereby orders that respondentsCape Cod, Massachusetts, and Booth, and their officers, agents,successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in American Communications Asso-ciation or encouraging membership in the Commercial TelegraphersUnion, or encouraging or discouraging membership in any otherlabor organization of its employees, by dischargingor refusing toreinstate any of its employees, or in any other manner discriminatingin regard to their hire and tenure of employmentor any term orcondition of employment because of membership or activity in Amer-ican Communications Association or any other labor organization;(b) In any other manner interfering with, restraining,or coercingtheir employees in the exercise of the rightto self-organization toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing,and to engage in'concerted activities for the purposes-,of.collectivebargainingor other-mutual aid-or protection,as gua anteed in `Section 7 -of cthe-NationalLabor Relations Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act:(a)Respondents Cape Cod, Massachusetts, and Boothshall offerJ. Irving McIntyre, Jacob Fishbein, and Eliot V. Matthews,respec-tively, immediate and full reinstatement to their formerpositionswithout prejudice to their seniority and other rights and privilegesand make them whole for any loss of pay they have suffered by reasonof the respondents' discrimination in regard-to their hireand tenureof employment, by payment to them ofa sumof money equal to thatwhich they would normally have earnedas wages, including thereinthe reasonablevalue of theirmaintenanceon shipboard,during theperiod from the date ofsuch discrimination against them to the date 224DECISIONSOF NATIONALLABOR RELATIONS BOARDof the offersof reinstatement, less theirnet earnings during saidperiod; deducting, however, from the amountotherwise due them,monies received by them during said period for workperformed uponFederal, State, county, municipal, or other work-relief projects, andpay over the amount, so deducted, to the appropriatefiscal agencyof the Federal, State, county,municipal,or othergovernment orgovernments which supplied the funds for said work-relief projects;(b)The respondents shall each post immediatelyin conspicuousplaces on their trawlers, and maintain for a period ofat least 60consecutive days from the date of posting, notices totheir employeesstating: (1) that the respondents will not engage in the conductfrom which they are ordered to cease and desist in paragraphs 1(a) and (b) of this Order; (2) that the respondents will take theaffirmative action set forth in paragraph 2 (a) of this Order; (3)that the respondents' employeesare free to become or remain mem-bers of the American Communications Association and the respond-ents willnot discriminate against any employee because ofmember-ship or activityin that organization;(e)The respondents shall each notify the Regional Director forthe FirstRegionin writing within ten (10) days from the date ofthis Order what steps the respondents have taken to comply therewith.MR. WILLIAM M. LEISERSON, dissenting :The factsin this caseare very simple.The crews of three fishingboats represented by the Atlantic Fishermen's Union refused to sailunless the radio operator on each of the trawlers, members of theA. C. A., were discharged.The companies did discharge the threeinen, and as stated in the majority opinion, "the existence of theFishemen's Union's pressure upon respondent to effect the dischargeof the A. C. A. radio operators under threat of a stoppage of opera-tions is established beyond question."The fishermen on each boat were within their legal rights in re-fusing to work with A. C. A. radio operators. "Dismissal by anemployer of all employee is a proper object of concerted action by hisemployees if the employee * * * refuses to become or remain amember of a labor union satisfactory to them, or has been legallysuspended or expelled from such union."(Restatement of the Lawof Torts, American Law Institute,Chapter 38, p. 132, paragraph790.) 3eAs far back as 1842 the Supreme Judicial Court of Massa-chusetts ruled inCoianionwealth v. Hunt, 4Metcalf (Mass.) 111,that in the absence of contracts the members of a unionwere free toslgree among themselves to refuse to work with an employee who was80 The majority of the Boaid apparently relied upon this authority in theMatter ofPittsburgh Standard Envelope CompanyandPittsburgh Printing PressmenandAssistantsUnion, No40, 20 N L R B 516 CAPE COD TRAWLING CORPORATION225not a member of their organization.And the National LaborRelations Act provides that nothing in the Act "shall be construedso as to interfere with or impede or diminish in any way the right tostrike."In view of this provision. I cannot believe that Congress intendedthe employer to be held guilty of an unfair labor practice when he isforced to dismiss an employee by a strike or by other legal concertedactivities of union members. It has, however, been decided by theCircuit Court of Appeals for the Ninth Circuit inNational LaborRelationzs Board v. Star Publishing Company, 97 F.(2d) 465, that,"The Act prohibits unfair labor practices in all cases. It permitsno immunity because the employer may think that the exigencies ofthe moment require infraction of the statute. In fact, nothing inthe statute permits or justifies its violation by the employer." If,iir)der this authority, the action of the respondents in the presentcase must be held to constitute technical unfair labor practices, theAct (Section 10 (c)) still leaves to the discretion of the Board thedeterminationwhether the affirmative remedy of reinstatementwith or without back pay would effectuate the policies of the Act.In the absence of any showing of collusion between the respond-ents and the fishermen, and with the affirmative proof showinglosses because of refusal to discharge the employees, I cannot say,as a matter of fact, the respondents committed unfair labor practices-Whatever may be the conclusion of law, I am unwilling to exercisethe discretionary power of reinstatement with back pay and makeineffective to that extent the provision in the Act regarding the rightto strike.